Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 9/19/22, with respect to claim 11 have been fully considered and are persuasive.  The 35 USC 102 rejection of claim 11 has been withdrawn.
The previous claim objections have been addressed and are withdrawn.
Some of the previous 35 U.S.C. 112(b) rejections have been addressed and are withdrawn while some of the previous 35 U.S.C. 112(b) rejections have not been addressed and are maintained as explained below.

Claim Objections
Claim 11 is objected to because of the following informalities: in line 3, the article “A” should be in lowercase in the claim term “A single container body” to improve clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claims 11 and 17-18, in the phrases “wherein, the closure comprises a stopper or stoppers for closing a respective opening to each of the chambers” (claim 11), “the container comprising a closure which comprises a stopper or stoppers for closing each respective opening of the chambers” (claim 17), and “the closure comprises a stopper or stoppers for closing a respective opening to each of the chambers” (claim 18), it is not clear if a single stopper closes both openings of the at least two chambers, or if there is a separate, dedicated stopper that closes a corresponding opening of each chamber so that there are at least two stoppers being claimed. For examination purposes, examiner assumes that each chamber has an opening and a corresponding stopper for the opening so that there is a stopper for each opening of each chamber (“the closure comprises a plurality of stoppers, each stopper for closing each respective opening” per amended independent claim 1).
Regarding claims 5 and 14-16, when each claim refers to “the stopper”, it is not clear which one of the plurality of stoppers it refers to. For examination purposes, examiner assumes the claims should instead recite “each stopper” (similar to how claims 4 and 6-7 have been amended for clarity).
Claim 16 recites the limitation "the stopper withdrawing mechanism" in line 1. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner assumes that the claim depends on claim 13 to provide proper antecedent basis for the limitation.
Claim 16 recites the limitation "the opening" in lines 3-4. It is not clear which particular opening is being referred to. For examination purposes, examiner assumes that the limitation should instead recite “each opening”.
Regarding claim 18, the claim recites “two more substances” in line 3. The language is not clear because it is understood if it should instead recite “two substances” or “two or more substances”. For examination purposes, examiner assumes that it should recite “two or more substances”. 
Claim(s) 12-13 is/are also considered to be indefinite since it/they depend(s) from an indefinite claim.

Allowable Subject Matter
Claims 1-4 and 6-10 are allowed.
Claims 5 and 11-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Primary Examiner, Art Unit 3672                                                                                                                                                                                            	10/4/22